 1   WRIGHT, FINLAY & ZAK, LLP
     Christina V. Miller, Esq.
 2   Nevada Bar No.12448
 3   Joseph A. Dragon, Esq.
     Nevada Bar No. 13682
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   jdragon@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank, National Association, as Trustee for Asset Backed Securities
 7   Corporation Home Equity Trust, Series 2005-HE2, Asset Backed Pass-Through Certificates,
     Series 2005-HE2
 8
 9                               UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA
11   U.S. BANK, NATIONAL ASSOCIATION,                 Case No.: 2:17-cv-01866-APG-NJK
12
                                                      Consolidated with:
13                 Plaintiff,
                                                      2:18-CV-00457-APG-PAL
14
            vs.
15                                                    STIPULATION AND ORDER TO
     ANTIGUA MAINTENANCE                              EXTEND TIME FOR U.S. BANK, N.A. TO
16   CORPORATION, et al.                              RESPOND TO EAST CACTUS 2017’S
                                                      OPPOSITION TO MOTION FOR
17
                   Defendants.                        SUMMARY JUDGMENT [ECF NO. 134]
18                                                    AND TO EXTEND TIME FOR EAST
     AND ALL RELATED AND                              CACTUS 2071 TO RESPOND TO U.S.
19   CONSOLIDATED CLAIMS                              BANK, N.A.’S OPPOSITION TO EAST
20                                                    CACTUS 2071’S MOTION FOR
                                                      SUMMARY JUDGMENT[ECF NO. 133]
21
                                                      [SECOND REQUEST]
22
23          COMES NOW, Plaintiff, U.S. Bank, National Association, as Trustee for Asset Backed
24
     Securities Corporation Home Equity Trust, Series 2005-HE2, Asset Backed Pass-Through
25
     Certificates, Series 2005-HE2 (hereinafter, “U.S. Bank”), by and through their attorneys of
26
27   record, Christina V. Miller, Esq and Joseph A. Dragon, Esq. , of the law firm of Wright, Finlay

28   & Zak, LLP; and Defendants, East Cactus 2071 Trust (hereinafter, “Defendant,” “East Cactus”



                                                Page 1 of 5
     or “Buyer”), by an through its attorneys of record Luis A. Ayon, Esq. of the law office of Ayon
 1
 2   Law , PLLC, hereby stipulate as follows:

 3           On April 2, 2019, the Buyer filed a response to U.S. Bank’s Motion for Summary
 4
     Judgment (ECF No. 134), with a Reply due on April 16, 2019. Further, U.S. Bank filed a
 5
     Response to Buyer’s Motion for Summary Judgment (ECF No. 133) on April 2, 2019, with a
 6
 7   Reply due on April 16, 2019. The parties hereby agree to extend the deadline for U.S. Bank and

 8   the Buyer to file and serve their respective Replies from May 10, 2019 to May 24, 2019.
 9           The parties discussing possible settlement of this matter.
10
             This is the parties’ second request for extension of this deadline, and is not extended to
11
     cause any delay or prejudice to any party. If a resolution cannot be reached by the new due date,
12
13   the Parties will not request additional time to brief the issue.

14
     DATED this 10th day of May, 2019.                    DATED this 10th day of May, 2019.
15
     WRIGHT, FINLAY & ZAK, LLP                            AYON LAW, PLLC
16
      /s/ Joseph A. Dragon, Esq._______                   /s/ Luis Ayon, Esq..
17                                                        LUIS A. AYON, ESQ.
     Christina V. Miller, Esq.
18   Nevada Bar No. 12448                                 Nevada Bar No. 9752
     Joseph A. Dragon, Esq.                               E-Mail: laa@ayonlaw.com
19   Nevada Bar No. 13682                                 8716 Spanish Ridge Avenue, Suite 115
     7785 W. Sahara Ave., Suite 200                       Henderson, Nevada 89148
20
     Las Vegas, NV 89117                                  Attorneys For Defendant/Counter-Claimant
21   (702) 475-7964; Fax: (702) 946-1345                  East Cactus 2071 Trust
     cmiller@wrightlegal.net
22   jdragon@wrightlegal.net
23   Attorneys for Plaintiff, U.S. Bank, National
     Association, as Trustee for Asset Backed
24   Securities Corporation Home Equity Trust,
     Series 2005-HE2, Asset Backed Pass-Through
25   Certificates, Series 2005-HE2
26
27
28



                                                   Page 2 of 5
 1                                       ORDER
            IT IS HEREBY ORDERED that U.S. Bank and East Cactus 2071 Trust shall have until
 2
 3   May 24, 2019, to file and serve their respective Replies to (ECF No.’s 133 and 134).

 4
            IT IS SO ORDERED.
 5                                        UNITED STATES DISTRICT COURT JUDGE
 6   Respectfully Submitted by:             Dated: May 10, 2019.
     WRIGHT, FINLAY & ZAK, LLP
 7
 8   /s/_Joseph A. Dragon, Esq.___
     Christina V. Miller, Esq.
 9   Nevada Bar No.12448
10   Joseph A. Dragon, Esq.
     Nevada Bar No. 13682
11   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
12   (702) 475-7964; Fax: (702) 946-1345
13   jdragon@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank, National Association, as Trustee for Asset Backed Securities
14   Corporation Home Equity Trust, Series 2005-HE2, Asset Backed Pass-Through Certificates,
     Series 2005-HE2
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                Page 3 of 5
